DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruff et al (5,246,682).
	Ruff ‘682 discloses that chlorosilanes such as trichlorosilane (TCS) and silicon tetrachloride (STC) can be prepared, for example, by reacting crude silicon with chlorine or hydrogen chloride.  In the cases of an industrial scale preparation, types of crude silicon whose silicon content is 85% by weight or more are usually employed as starting materials.  Other constituents of crude silicon are mainly iron, aluminum, calcium and titanium, which are converted into their chlorides during the reaction with chorine or hydrogen chloride.  In addition to these metal chlorides, high-boiling compounds such as hexachlorodisiloxane and pentachlorodisiloxane, are also produced (note column 1, lines 17-28).

	The distillation of the chlorosilanes is carried out as completely as possible, because any chlorosilanes which remain in the distillation residue can no longer be converted into useful products and therefore represent a loss in value.  In those instances where the total residues to be disposed of are in the form of suspension, this suspension has a typical composition of about 30-40% by weight aluminum chloride, 2-3% by weight of iron chloride, 2-3% by weight titanium tetrachloride, 35-45% by weight hexa- and pentachlorodisiloxane, the remainder being silicon tetrachloride and about 1% trichlorosilane (note column 1, lines 29-46).  The amount of silicon tetrachloride in the residue is calculated to be from 8-30% by weight.
	If such a suspension is pre-dried by evaporating the low-boiling components, for example continuously in a screw-conveyor dryer, a residue pre-dried in such a manner has a typical composition of about 80% by weight aluminum chloride and iron chloride, 16% by weight of hexa- and pentachlorodisiloxane and titanium tetrachloride, and 4% by weight silicon tetrachloride (note lines 46-53).  
	The evaporation step in the screw-conveyor dryer as disclosed in Ruff ‘682 is considered as the claimed “drying step”.  After the drying step, the pre-dried residue contains 4% silicon tetrachloride, which is within the claimed range of “not more than 10% by mass” for “a chlorosilane”.  The pre-dried residue in Ruff ‘682 would be solid, i.e. powdered residue as required in the instant claim 1.
oC) because the amount of silicon tetrachloride in the pre-dried residue is lowered than the before the drying step.  The temperature must also be lower than the boiling point of AlCl3, which is 180oC.  Since Ruff ‘682 discloses that the suspension is pre-dried by evaporating the “low-boiling” components, it would have been obvious to one skilled in the art to select a proper temperature in order to evaporate the target “low-boiling” components.  Conventionally, silicon tetrachloride can be recycled back to a process for producing trichlorosilane, it would have been obvious to one skilled in the art to adjust the temperature in the process of Ruff ‘682 in order to evaporate just silicon tetrachloride in order to recycle it to the process of producing trichlorosilane. 
	For the instant claim 6, the residue to be pre-dried is from a process of producing TCS as stated above (note column 1, lines 17-28)
	For the limitation “which is discharged in a reaction product gas processing step included in a trichlorosilane producing method of producing trichlorosilane by reacting metal silicon, tetrachlorosilane, and hydrogen with each other”, it is considered as a product-by-process limitation.  When the examiner has found a substantially similar product (i.e. a distillation residue) as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process of making. In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.
	

	For the instant claim 4, it would have been obvious to one skilled in the art to remove the pre-dried residue in the process ‘682 by any conventional means, including the use of inert gas, so that it won’t deposit on the equipment.
	For the instant claim 5, it would have been obvious to one of ordinary skill in the art to use any known dryer to pre-dry the residue in the process of Ruff ‘682.  Without a showing of criticality or unexpected results, the use of a vertical dryer is not seen as a patentable difference.  The teaching of Ruff ‘682 should not be limited to the exemplified “screw-conveyor dryer” (note the “for example” language, column 1, lines 47-48).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruff ‘682 in view Narukawa ‘404.
Ruff ‘682 is applied as stated above.
Ruff ‘682 does not specifically disclose that the trichlorosilane is produced by reacting silicon, tetrachlorosilane, and hydrogen.
Narukawa ‘404 is applied as stated below to disclose a process for producing trichlorosilane by reacting metallurgical grade silicon with silicon tetrachloride and hydrogen and such process also produce an extracted liquid containing aluminum chloride, which is concentrated and dried.  The extracted liquid as disclosed in Narukawa ‘404 is analogous to the suspension in the process of Ruff ‘682.
	It would have been obvious to one skilled in the art to use the process of Ruff ‘682 to “pre-dry” the extracted liquid containing aluminum chloride, as suggested by 
	Narukawa ‘404 can be further applied to teach that the evaporated chlorosilane is condensed and fed to the second distillation column to recover trichlorosilane and

Claim 1-2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narukawa (2013/0004404).
	Narukawa ‘404 discloses a process for producing trichlorosilane by reacting metallurgical grade silicon with silicon tetrachloride and hydrogen to obtain a reaction gas; condensing the reaction gas to obtain a condensate; and distilling the condensate to refine trichlorosilane.  The condensate is maintained in a high temperature state so that a concentration of aluminum chloride in the condensate becomes in a range of a saturation solubility or less. The condensate flows to the first distillation column while maintaining the high temperature state. A liquid distilled in the first distillation column is distilled by the secondary distillation column so as to refine trichlorosilane, and a liquid in which aluminum chloride is concentrated is extracted from a bottom portion of the first distillation column. The extracted liquid is concentrated and dried, and then a solid content including aluminum chloride is exhausted (note paragraph [0012] and Figure 1).
	For the instant claim 2, as shown in Figure 1 of Narukawa ‘404, the liquid extracted from the bottom portion of the first distillation column 13 (which is considered as the claimed “residue”) is extracted via the vertical pipe 8, and the liquid is sent to the evaporator 16.  In the evaporator 16, a slurry of the residue is boiled down; and thereby, chlorosilane is evaporated.  The chlorosilane vapor is liquefied by the condenser 21.  
	The concentrate, obtained after the evaporation step, is sent to the drier 17 via the vertical pipe 19 there below, and the concentrate is dried in the drier 17 (note paragraph [0036]) and solid contents containing aluminum chloride are removed (note paragraph [0042]).
	For the dependent claims 4-5, note the reasons as stated above.
	Narukawa ‘404 does not specifically disclose the amount of chlorosilane compound after the drying step; however, since TCS is removed from the top of the first distillation column 13 and STC is removed from the evaporator 16, it would have been obvious to one skilled in the art to reasonably expect that the chlorosilane content in the concentrate going to the dryer would be low as required in the instant claim 1.
	Narukawa ‘404 does not specifically disclose the temperature for the dryer; however, it would have been obvious to one skilled in the art to select an appropriate temperature for the dryer in order to not only produce solid aluminum chloride product (temperature must be below 180oC, the sublimation point of aluminum chloride) but also to remove any residual chlorosilane (temperature must be higher than 57.65oC the boiling point of silicon tetrachloride).  

Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive.

Applicants argue that the boiling point of hexachlorodisiloxane is 137oC and substantially identical to the boiling point of titanium tetrachloride.  It is considered that hexachlorodisiloxane and pentachlorodisiloxane have been evaporated and removed as the low-boiling components.
In the art of producing trichlorosilane, hexachlorodisiloxane and pentachlorodisiloxane are commonly known as “high boiling polymers”, as evidenced by Harder et al (2011/0250116 (note paragraph [0004]), not as “low boiling components” as argued by Applicants.  Since Ruff ‘682 discloses evaporating the “low-boiling” components, it would have been obvious to one skilled in the art to select a temperature to evaporate just the “low-boiling” components and to minimize the evaporation of “high boiling polymers” like pentachlorodisiloxane or hexachlorodisiloxane.  
Applicants argue that in a case where pre-drying is carried out at a high temperature as in Ruff, an effect of suppressing sublimation of aluminum chloride is poor, as compared to a case where drying is carried out at not higher than 130oC as in Applicants’ application.  
The sublimation temperature, i.e. boiling point, for aluminum chloride is 180oC.  There is no clear evidence that even at drying temperature of 137oC or 133oC, the effect of suppressing sublimation of aluminum chloride is poor, as compared to 130oC as required in Applicants’ claims.  
Applicants argue that Narukawa only discloses that solid contents containing aluminum chloride are obtained, and does not disclose that powdered contents are obtained.
oC).  These temperatures, higher the boiling point of silicon tetrachloride (at about 57oC) and less than the boiling point of aluminum chloride (at about 180oC), would create a range that overlaps the claimed range.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.  Since the solid contents obtained in Narukawa ‘404 are .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        February 12, 2021